Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which
papers have been placed of record in the file.

Allowable Subject Matter
3.	Claims 1-5 and 7-9 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:  

Applicant’s invention is drawn to a method of realizing perfect omnidirectional pre-coded synchronization signals and signal transmitting and receiving in a large-scale MIMO system. The synchronization signals after perfect omnidirectional pre-coding processing pass through a transmission channel and are then received by a mobile terminal or a receiving device.

Applicant’s independent claim 1 recites, inter alia, a method of realizing perfect omnidirectional pre-coded synchronization signal transmission in a large-scale MIMO system with a structure as defined in the specification (pages 9 – 19) including: “wherein the perfect omnidirectional pre-coding matrix W is obtained through the following method: firstly, a perfect omnidirectional pre-coding matrix W with a dimension of 
    PNG
    media_image1.png
    46
    58
    media_image1.png
    Greyscale
 is constructed, and then K-times zero insertion processing is conducted to each column of the perfect omnidirectional pre-coding matrix W’ to obtain the perfect omnidirectional precoding matrix W, and each row of the perfect omnidirectional pre-coding matrix W only has one nonzero element”. Also, the examiner submits that the above limitation is not taken alone but is viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Applicant’s independent claim 1 comprises a particular combination of elements, which are neither taught nor suggested by the prior art cited by the examiner.  Prior art does not anticipate nor render obvious the claimed invention as specifically presented in the independent claims. Independent claim 8 is interpreted and allowed for the same reason as set forth above in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Khojastepour et al. (US 2013/0237265 Al) teaches network multiple input multiple output (MIMO) systems and methods.
Abedini et al. (US 2015/0063343 A1) teaches synchronization in a distributed device-to-device network.
6.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.K.F/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413